 CENTRAL HARDWARE CO.491Central Hardware CompanyandRetailClerks UnionLocalNo.725,RetailClerksInternationalAssociation,AFL-CIO. Cases 25-CA-3214 and25-CA-3261March 4, 1973DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND BROWNOn June 23, 1969, Trial Examiner AlvinLieberman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended that such allegationsbedismissed.Thereafter,theRespondent filedexceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filedlimited exceptions with a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner with the following modifications:1.The Trial Examiner found, and we agree, thatRespondent violated Section 8(a)(1) of the Act bymaintaininganunlawfullybroademployee"no-solicitation"rule.The Trial Examiner alsofound, however, that Respondent did not violateSection8(a)(1)of the Act by disparate anddiscriminatory enforcement of this rule. GeneralCounsel excepted to this finding. For the reasons setforthbelow,we find merit in General Counsel'sexception.OnJune13,1968,theRespondent'sVice-President, George Reed, delivered a speech tothe employees and announced a long-standing policyregarding solicitations on company premises. Thepolicy as stated was that "no solicitation may bemade on company premises for any purpose withoutpriormanagement approval." The Trial Examinerfound, as stated above, that this rule was invalid andin violation of Section 8(a)(l) of the Act.Sometime in June, an antiunion petition wascirculated among the employees at the Respondent'sEast store. Raymond Spears, while on working timein the selling area of the store, was asked to sign thepetition. Ted Kaptain, a supervisor for Respondent,was present at the time of the signing and praisedthe objectives of the petition. No disciplinary actionwas taken against the circulators or signatories ofthe petition.Later, in July, George Reed whileunlawfully interrogating employee Ragle showed herthe document and stated that it had been circulatedand signed by employees at the East store. Incontrast with its leniency with regard to employeesengaging in antiunion activity on working time,Respondent strictly enforced its no-solicitation ruleagainstRagle for union solicitation on July 8 bylaying her off for 3 days. We find, therefore, thatRespondent by its disparate and discriminatoryenforcementof the invalid no-solicitation rulefurther violated Section 8(a)(1) of the Act.2.For the reasons hereinafter set forth, we find,contrary to the Trial Examiner, that Respondentviolated Section 8(a)(1) of the Act, by its conduct inejectingUnion RepresentativeMark Kapetanakisfrom its store and having him arrested.The Trial Examiner found, and the record reveals,that union Representative Kapetanakis, on July 22,1968,attempted to enter the Respondent'sWeststore,andwas told by store manager, MaxHagerman, not to enter the store and to leave theparking lot. Kapetanakis replied that he was goinginto the store as a customer to look at sportinggoods and would not talk to employees about theUnion.At the hearing, he testified that he alsointended to look "to see who the employees [were]facialwise,who, [was] working and who [he could]home call." Hagerman testified that he informedKapetanakis "that if he went in the store [he] hadorders to call the police." Kapetanakis entered thestore and went to the sporting goods department.Shortly, thereafter, an Indianapolis policeman whohad been sent for by Hagerman, asked Kapetanakisto leave the store, and in full view of severalemployees, escorted him out and placed him in apolice vehicle. This action was taken by Respondentin furtherance of a rule it had adopted to "keep allunion organizers off [its] premises, both inside andoutside."The Trial Examiner correctly found thisrule to be an unduly broad, and hence invalid,nonemployee no-solicitation rule violative of Section8(a)(1) of the Act.' But he held nonetheless thatRespondent did not act unlawfully in ejectingKapetanakis from the store and in having himarrested in the circumstances above set out. We donot agree.in finding this rule to be unduly broad,the Trial Examiner took intoconsideration circumstances disclosing that there were no reasonable meansAs the record herein, including the exceptions and briefs,adequatelyavailable to the nonemployee representatives of the Union to reachpresents the positions of the parties,Respondent's request for oralRespondent's employees with its organizing message except at theargument is hereby deniedRespondent'spremises,that the complex in which Respondent's stores181NLRB No. 74 492DECISIONSOF NATIONALLABOR RELATIONS BOARDWe are not faced here with the question ofwhether Respondent could lawfully have prohibitedKapetanakis from engaging in union solicitation onits selling floor.3TheundisputedevidenceestablishesthatKapetanakishadadvisedRespondenthewasentering the store as a customer, and on doing socommitted no overt act inconsistent with hisannounced intentorotherwisedisruptiveofRespondent'sbusiness.InthecontextofRespondent's other, and clearly unlawful actionrestrictive of employee organizational rights, we findthat Respondent's summoning of the police to haveKapetanakis expelled and arrested in the full view ofitsemployees was not justified by any legitimatebusiness considerations, but was motivated by thesameantiunionconsiderationsthatpromptedRespondent'sunlawfulprohibitionsof employeesolicitationinthestore,itsprohibitionofnonemployee solicitation on its parking lots, itsdiscriminatory enforcement of its no-distributionand no-solicitation employee rules, and its otherunlawfulconductdirectedagainstemployeeself-organizational rights.4We therefore conclude that by expelling andhaving union representative Kapetanakis arrested, inthepresentcircumstances,Respondentfurtherinterferedwith,restrained,andcoerceditsemployees in the exercise of their rights guaranteedbySection 7 of the Act, and thereby violatedSection 8(a)(1) of the Acts3.We reach a different conclusion, however, as toUnion representative Stahl, whom Respondent alsoexcluded from the store and threatened with arrest.Respondent had a uniformly enforced policy againstallowing discharged employees on its premises, andStahl had been discharged by Respondent for justcause in the latter part of May. In excluding Stahlwere located contains other business enterprises,that there are no fences,or gates around Respondent'sparking lots, that Respondent does notstation guards there for the purpose of refusingaccess toanyone;and thatthere are no signs barring trespassers from its lotsWe agree that thesecircumstances distinguish this case fromN L R B v Babcock and WilcoxC o,351U S 105. SeeSoloCup Co.172NLRB No 110, andAmalgamatedFood EmployeesUnionLocal 590 v Logan Valley Plaza,Inc,391 U.S 308Inaddition,we note also that Respondentprecluded any unionsolicitationby employees on its premises, while permitting antiunionsolicitation,thereby further restricting employeeopportunities to beinformed about organization'See the following cases involving retail store operations in which wehave held that employers may lawfully prohibit nonemployee unionorganizers from soliciting and from distributing union material in certainareas of the retail store premises and enforce violations of that prohibitionby expulsion and by maintenance of surveillance over the nonemployeeunion organizers who enter the storefor purposesof solicitingemployeesG C Murphy Company,171NLRBNo. 45,Heck's, Inc,170 NLRB No53,Super X Drugs of West Virginia, Inc.169NLRB No 42, CfMarshall Field &Co, 98 NLRB 88'No contrary inference as to Respondent'smotivationflows fromKapetanakis'admission at the hearing that his subjective but undisclosedreason for entering the store was to acquaint himself withthe identity ofthe employees"facialwise "'CfPriced-LessDiscountFoods, Inc,162 NLRB872,Heck's Inc,156NLRB 760, 761from the store Respondent was enforcing its validruleforbiddingdischargedemployeesonitspremises.Accordingly, in these circumstances, wedo not believe a finding is justified that RespondentviolatedSection 8(a)(1) of the Act by excludingStahl.4.The Trial Examiner also found that theRespondent did not violate Section 8(a)(1) of theAct by its interrogation of employee Ragle.Wedisagree. The Trial Examiner found that in October,Respondent'ssupervisor,Cavellier,approachedRagle, who was wearing a union button, and askedher if she would "like to have the Union in here."The conversation continued along this line forseveralminutes.Respondent up to this time hadengaged in numerous unfair labor practices,including interrogation, threats of loss of benefitsand discriminatory disciplinary action against thissame employee. In the context of Respondent'sother substantial violations of the Act, we find thatthis interrogation was coercive and in violation ofSection 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodified herein, and orders that the Respondent,Central Hardware Company, Indianapolis, Indiana,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order, as amended below.1.Add the following as paragraphs 1(e) and 1(f)totheTrialExaminer'sRecommendedOrder,relettering the subsequent paragraph:"(e)Enforcing in a discriminatory manner anyrule pertaining to union activities on company time."(f)Coercivelyinterrogatingemployeesconcerningtheirorotheremployees'unionmembership, activities, and desires."2.Substitute the attached notice for the noticeattached to the Trial Examiner's Decision.8IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesviolations of the Act not found herein.'in the event that the Board'sOrder is enforcedby a judgment of aUnited StatesCourt of Appeals, the words in the notice reading "PostedbyOrder oftheNationalLaborRelations Board" shall read "Postedpursuant to a Judgmentof the United States Court of AppealsEnforcingan Orderof theNational Labor Relations Board "APPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an agency of the United States GovernmentAfter a trial in which both sides had an opportunity topresent their evidence, it has been adjudged that weviolated the law by committing unfair labor practices. CENTRALHARDWARE CO.Accordingly, we post this notice and we will keep thepromises that we make in this notice.WE WILL NOT make, or enforce, any rule prohibitingany employee from soliciting any other employee tobecome a member of, or to support, Retail ClerksUnion Local 725, or any other union, in nonselling ornonworking parts of our stores during nonworkingtime.As such a rule was announced in speeches givenby George Reed, our vice president, on June 13, 1968,WE WILL cancel itWE WILL NOT question any employee as to whethersuch a rule has been obeyed and WE WILL NOT fire, layoff, suspend, or in any other way punish any employeefor not obeying such a rule.WE WILL NOT make, or enforce any rule prohibitingorganizers or representatives of Retail Clerks UnionLocal 725, or any otherunion,from coming on ourparking lots to solicit, or to arrange to solicit, anyemployee to become a member of, or to support, RetailClerks Union Local 725, or any otherunion.As such arule was announced in letters to employees, dated July15, 1968, signed by Stanley M. Cohen, our president,WE WILL cancel it.WE WILL NOT reduce your salary, or wages, or anyother benefit you now have, or do anything else whichwillbe to your disadvantage, and WE WILL NOTthreaten to do any of these things for the purpose ofencouraging you not to support, or not to becomemembers of, Retail Clerks Union Local 725, or anyother union.WE WILL NOT raise your salary or wages, or give youany benefits you do not now enjoy, and WE WILL NOTpromise to do any of these things for the purpose ofencouraging you not to support, or not to becomemembers of, Retail Clerks Union Local 725, or anyother unionWE WILL NOT fire, layoff, suspend, fail or refuse toreinstate,or discriminate against, any employee forengaging in union activity or for joining any union. Asithas been decided that we discriminatedagainstMarilyn Ragle in this manner when we suspended herbecause she engaged in activity in support of RetailClerks Union Local 725, WE WILL pay her for any lossof wages she suffered because we suspended her.WE WILL NOT coercively ask employees questionsabout their and other employees' union membership,activities, and desires.WE WILL NOT enforce in a discriminatory mannerany rule pertaining to union activities on company time.WE WILL NOT in any manner interfere with, restrain,or coerce you in the exercise of any rights guaranteedto you by the National Labor Relations Act. In thisconnectionWEWILLrespectyourrightstoself-organization, to form, join, or assist any union, tobargain collectively through any union or representativeof your choice as to wages, hours of work, and anyother term or condition of employment. You also havethe right, which WE WILL also respect, to refrain fromdoing so.All our employees are free to become or remain, or notto become or remain, members of Retail Clerks UnionLocal 725, or any other union.CENTRAL HARDWARECOMPANY(Employer)DatedBy493(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions, may be directed to the Board's Office,614 ISTA Center, 150 West Market Street, Indianapolis,Indiana 46204, Telephone 317-633-8921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: The trial in thisproceeding, with all parties represented, was held beforeme in Indianapolis, Indiana, on January 29, 30, and 31,and February 5, and 6, 1969, upon the General Counsel'scomplaint'andamendment to complaint,, datedrespectivelyNovember 27, 1968, and January 11, 1969,'and respondent's answer.In general, the issues litigated were whether respondentviolated Section 8(a)(1) and (3) of the National LaborRelationsAct,asamended (herein called the Act).Particularly, the questions for decisionare asfollows:1.Did respondent violate Section 8(a)(I) of the Act bycoercively interrogating employees?2.Did respondent violate Section 8(a)(1) of the Act bythreatening,and promising benefits to, employees toinduce them to refrain from supporting, or becomingmembers of, Retail Clerks Union Local 725, Retail ClerksInternationalAssociation,AFL-CIO (herein called theUnion)93.Did respondent violate Section 8(a)(I) of the Act byits"no-solicitation" rules and by the manner in whichthey were applied?4.Did respondent violate Section 8(a)(1) of the Act bycausing the arrest, and threatening to cause the arrest, ofrepresentatives of the Union?'5.Did respondent violate Section 8(a)(3) and (1) of theAct by laying off an employee?Upon the entire record,' upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and the ablebriefs submitted by the parties, I make the following:The complaintwas issued on separate charges filed on August 21 andOctober 18, 1968, by Retail Clerks Union Local 725, Retail ClerksInternational Association,AFL-CIO'During the trial the complaint and its formal amendment were amendedby substitutingthe name"ReneCuvellier" for "Rene Caverlier"wheneveritappearsin those pleadings'Unless otherwise noted,allsubsequent references to the complaintinclude its amendment and all dates hereinafter mentioned without settingforth a year fall within 1968On respondent'smotionmade at the conclusion of the GeneralCounsel'scase-in-chiefparagraph5(d)(m) and(iv)whichalsoallegedindependent violations of Section 8(axl) were dismissed,no evidencehavingbeen offered by the General Counsel to support the former and thelatter being redundant'Issued simultaneously is a separate order correcting the stenographictranscriptof thisproceeding in several respects 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT"IJURISDICTIONRespondent,aMissouri corporation whose principalofficeis located in St.Louis,Missouri,operates severalretailhardware stores, two of which are located inIndianapolis,Indiana.'During the year ending onNovember 27, a representative period,respondent's grossvolume of business exceeded$500,000.In the same periodrespondent purchased and received merchandise valued atmore than $50,000 from suppliers located in States otherthan those in which it operated stores.Accordingly, I findthatrespondent is engaged in commerce within themeaning oftheActand that the assertion of jurisdictionover this matter by the National Labor Relations Board(herein called the Board)iswarrantedCarolina Suppliesand CementCo.,122NLRB 88, 89;Catalina IslandSightseeing Lines,124 NLRB813, 815.11.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organizationwithin themeaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA IntroductionBriefly, this case concerns itself with events whichoccurred during the Union's campaign to organize theemployeesworking in respondent's two IndianapolisstoresAmong these, were a speech delivered torespondent's employees by its vice president, respondent'spromulgationoftwo"no-solicitation"rules,itsinterrogationofemployees,thearrestinoneofrespondent's stores of a union representative and threatsto have another arrested, and the layoff of an employee.The complaint alleges, and the General Counselcontends," that respondent violated Section 8(a)(1) of theAct by threats and promises made by respondent's vicepresident during the course of his speech, by its two"no-solicitation" rules' and the disparate manner of theirapplication, by its interrogation of employees concerningcompliance with one of the rules and respecting mattersrelating to the Union, by causing the arrest of a unionrepresentative,andby threatening to have anotherarrested.Itisfurtheralleged in the complaint, andcontended by the General Counsel, that by suspending anemployee td punish her for having violated one of the"no-solicitation" rules claimed to be invalid, respondentcontravened Section 8(a)(3).'°'Respondent'smotion to dismiss the complaint,made at the close of thetrial,upon which decision was reserved and all other motions upon whichdecision was reserved are disposed of in accordance with the findings andconclusions set forth in this Decision'This case deals only with respondent's Indianapolis storesAs the contentions of the General Counsel and the Union are in largepart similar, unless otherwise indicated they will be referred to hereinafteras the General Counsel's contentions'As will be more fully set forth below,one of these rules excludednonemployee representatives of the Union from respondent'sparking lotsThe other applied to employees and was not limited to respondent'sparking lots"In pertinent part these sections provide*Sec 8(a) It shall be an unfair labor practice for an employer -(I) to interfere with, restrain, or coerce employees in the exercise ofFor its part respondent denies that the speech given byits vice president contained threats or promises of benefit.Asserting that its "no-solicitation" rules were valid, or ifseemingly too broad not improperly enforced, respondentargues that the Act was not violated by its promulgationor enforcement of the rules, by its laying off an employeefor not having complied with one of the rules, or by theinterrogation throughwhich it learned of the rule'stransgression. Insofar as the arrest and threatened arrestare concerned respondent contends that it was not obligedto permit union representatives to enter its stores; that itdid not want the union representatives in its stores; thatwhen they refused to leave upon request it threatened to,and did, call the police to eject them; that one unionrepresentative nevertheless remained in its store, and thatwhen a policeman arrived, he, on his own volition, withoutbeing requested to do so by respondent, arrested the unionrepresentative.B. Facts and Conclusions Concerning Respondent'sPremises, its Employees and their Availabilitv forOrganizing Purposes, and the Union's OrganizingCampaign"1.Respondent's stores and parking lotsRespondent operates two stores on offstreet enclaves inoutlying areas of IndianapolisOne of its stores (hereincalled theWest Store) is located near the intersection ofWest 38th Street and Lafayette Road. The other store(hereincalledtheEastStore) is situated near theintersection of East 38th Street and Shadeland Avenue.The roads, which intersect near respondent's stores arebusy public highways" along which traffic moves at fairlyhigh rates of speed." There are no sidewalks alongside theroads in question in the vicinity of respondent's stores.Although employees are stationed in the sales areas ofrespondent's stores, theirmain function is to advisecustomersastothenatureandpurposeof themerchandise displayed for sale. Insofar as actual sales arethe rights guaranteed in section 7,(3) by discriminationin regardto hire or tenure of employmenttoencourage or discourage membership in any labor organizationSection 7,insofar as relevant,providesas followsSec 7Employees shall have the right to self-organization,to form,join,orassist labor organizations,tobargaincollectively throughrepresentatives of their ownchoosing,and to engagein other concertedactivitiesfor the purpose of collectivebargainingor other mutual aid orprotection"These findings and conclusions are being made here,at the outset ofthisDecision, in order to furnisha frame of reference, within which toconsiderrespondent's"no-solicitation"rulesTo bring the rules,themselves, into focus,in this connection,their provisionswill be set forthin this footnote even though it will be necessary to restatethem later whentheir validity will be discussed at length, at which timeIwill also take upthe parties' major arguments in this respectHowever, tothe extent thatthe contentions of the parties relate specifically to the findings andconclusions here made they will be consideredhere, although they mayagain be considered in another context The two rules in question followt"[N]o solicitationmay be made on company premises for anypurposes without prior managementapprovalViolationswill result indisciplinaryaction includingthe possibilityof dismissal."2."[M]anagement[will]keep all union organizersoff [company)premises both inside and outside ""Recent surveys made by Indiana state and county agenciesshow thaton weekdays between 8 am and 10 p in more than29,000 vehicles passeach of the street intersections near which respondent's stores arelocated"Posted speed limitsof from 35 to40 miles anhour are typical of thestreets in question CENTRAL HARDWARE CO.495concerned, customers, in the main, serve themselves.Shopping carts and baskets are provided in which goodsselected by customers may be carried to checkout lanes,located near the store's front doors, which are manned byemployees It appears, therefore, that the hardware storesareoperated verymuch like the familiar self-servicegrocery marketsIn each of respondent's stores there are storage areas,which customers do not enter. There are also lockerroomsand lunchrooms set aside for use by employees duringtheirfreetime.Although customers do not, likeemployees, eat in the West Store employee lunchroomthey do, from time to time, enter it for the purpose ofbuying cigarettes and candy bars which are there offeredfor sale 1d In addition to using the employee lunchroomsand lockerrooms during their off-duty time employeesmay, and do, eat their lunch on respondent's parking lots,to be described belowRespondent leases its Indianapolis stores. Also underlease to respondent at the site of each store are pavedoffstreet areas used as parking lots. The major portion ofeach lot is'directly in front of the store to which it isadjacent, the remainder lying to one side of the store.Each lot is large enough to accommodate about 350 carsEmployees who drive to work are required to park incertain areas of these lots, generally those sections alongthe side of the store in which they work.The enclaves in which respondent's stores are locatedalso contain other business enterprises. Among these, atthe site of the West Store, are a restaurant, a loancompany, and a carpet store, each with its own parkinglot,muchsmaller insize than respondent's. At the EastStore site are an office building, an establishment at whichautomobiles are washed, and a truck service station whichhas its own parking space."There are no fences- or gates around respondent'sparking lots, nor does respondent station guards there forthe purpose of refusing their use to anyone. There are,likewise, no signs barring trespassers from the lots.The areas which contain respondent's stores and theother business enterprises described may be entered" fromtheir adjoining roads only at certain places. There is oneentrance to the West site from West 38th Street and twofrom Lafayette Road. The East location may be enteredfrom Shadeland Avenue at several points, three of whichare directly in front of respondent's parking lot. It mayalso be entered by means of an access road which runsfrom respondent's parking lot to East 38th Street. Atsome points at which automobiles enter and leave theseareas peoplemay stand without danger from passingtraffic."Although not too clear from the record,itwouldappear that thecigarettesand candy bars soldin theWest Store employee lunchroom aredispensed by vendingmachines"Respondentasserts,despite thepresenceof otherbusinessenterprises,some ofwhich are retail in character,thatthe complexes in which itsstores are located are not shopping centersAccordingly,respondent arguesthatAmalgamated Food Employees Union Local 590 v. Logan ValleyPlaza,391US 308, andSolo Cup Company,172 NLRB No 110, onwhichthe General Counsel heavilyrelies insupport ofhis claim that therule excludingnonemployeerepresentativesof the Union from respondent'sparking lots is invalid,are inapplicableHowever,whether or notrespondent's stores are in shopping centers is immaterial,inasmuch as theBoard,inPriced-Less Discount Foods. Inc ,162 NLRB 872, 874,equateda single storeparking lot to a shopping center parking lot"The only fenceon either of the locations is one maintained around itsproperty at theEast siteby the carwashing establishmentlocated there"The entrances describedin this paragraph are also theonly exits from2.Respondent's employeesRespondent took possession of its Indianapolis storeson April 15. Between that date and June 3, when theywere opened for business, respondent hired employees andwas engaged in preparing to open its stores.There are about 125 people working in each of thestoresThis number has remained fairly constant sincerespondent first occupied themMost of respondent's employees live in various sectionsof Indianapolis, a city whose population exceeds 476,000.About 50 employees live in surrounding towns 18 Theaverage distance from these localities to the stores inwhich employees living in them worked is about 20 milesSeveral employees who live outside of Indianapolis haverural route addresses. These do not locate the employeeconcerned geographically and are difficult to find.A few of respondent's employees walk to work. Theremainderarriveinautomobilesdriveneitherbythemselves or others. Although employees who drive towork are required to leave their cars in certain specifiedareas of respondent's parking lots, they are not limited intheir choice of the lots' entrances and exits. Consequently,all are used by employees as their convenience dictates.Respondent issues distinctive orange colored vests andsmocks to its employees. These have been worn byemployees since about June 3, the date on whichrespondent's stores opened for business. In addition, theywear name tags.Therearetwo newspapers of general circulationpublished in Indianapolis, and respondent's merchandiseadvertisementsappear in these.Alsopublished inIndianapolisaresome40so-calledneighborhoodnewspapers. There are 4 television, and about 15 radiostationswhose broadcasts are ordinarily able to be seenand heard in the Indianapolis area.In connection with its contention that several avenuesof communication with its employees in addition totalking to them on the parking lot were open to theUnion, respondent would have me find that its employeescustomarilyreadthetwonewspaperswhichcarryrespondent's advertisements This finding, were I to makeit,would have to be based solely on an assumption andopinion given by Charles Mercer, the Union's director oforganization, that retail employees "ordinarily read thenewspapers to watch the ads of the stores in which theywork so they're familiar with what's on sale and whatisn't on sale."While this opinion as to the reading habitsof retail employees may be well founded insofar as theirperusal of their stores' advertisements is concerned, I feelthat it is an insufficient basis for a finding that theseemployees read other parts of the newspaper in which theadvertisementappearsAccordingly, therebeinganabsence of actual evidence on the subject, I do not makethe finding suggested by respondent.3.TheUnion's organizing campaignThe Union's organizing campaign began in the latterpart of May During its course the Union used severalmethodsofobtainingsupportamong respondent'semployees.the areas in question"The findings respecting respondent'semployees are based upon itspayroll records for the period ending on June 15, which are in evidence asG C Exh 6There is no contention that the general situation portrayedby these records did not obtain at any material time 496DECISIONS OF NATIONAL LABOR RELATIONS BOARDRepresentatives of the Union from time to time walkedthrough respondent's stores. After noting the appearanceand name tags of the employees, who could be recognizedby their distinctive vests and smocks, the Union'siepresentatives spoke to them on the parking lots at thebeginning and end of the day and during their lunchperiod and free time Employees who favored the Uniontalked to their colleagues in the stores and also on theparking lots. Based on information received from varioussources the Union compiled a list of names and addressesof employees which, by July 22, was about 80 percentcomplete.Using this list representatives of the Unionvisited the residences of employees and there sought toconvince those whom they found at home of the benefitsof unionizationRespondent's"no-solicitation"rulesprevented theUnion from continuing its store and parking lotcommunication with employees. The rules, of course, didnot preclude the Union from pursuing other methods ofreaching employees with its message. These, as suggestedinSolo Cup Company,172 NLRB No. 110, could haveincluded distribution of literature at the points at whichemployees entered and left the parking lots; the use ofradio, television, and newspapers; meeting employees onthe streets of Indianapolis, where most of them lived; andthe continuation of visits to employees' homes.Concerning the latter method, here; unlike the situationwhich was present inSolo Cup,theUnion had a fairlycomplete list of employees' names and addresses andrepresentatives of the Union continued to visit the homesof employees after respondent's "no-solicitation" ruleswereannounced.The principal problem which thisentailed, aside from the substantial difficulty of findingthehomes of employees who lived in rural areassurrounding Indianapolis, was that the employees wereabsent from their homes more often than not when theUnion's representative called. In this regard,Mercer, theUnion's director of organization, testified that a unionrepresentative making a "home call .may have to goback on an average [of] five to six times in order toactually make contact with the person" sought.Mercer's testimony was based on his general organizingexperience It does not appear from the evidence that hevisited the home of any employee of respondent. However,Mark Kapetanakis, one of the Union's organizers, did.The resultswhichheobtainedsupportMercer'sconclusion.Of 50 to 60 employees at whose homesKapetanakis called, he succeeded in talking to from 7 to10; the rest were out when visited by him.Again unlike the situation which obtained inSolo Cup,union representatives can, as I have found, safely stand atsome of the points at which automobiles enter and leavethe areas in which respondent's stores are located for thepurposeofdistributing literature to,andotherwisecommunicating with, respondent's employees. The Union,however, did not engage in this practiceTo have done so would have required the unionrepresentative participating in this procedure to be able todetermine which of several entry or exit points would beused by the employees, who could choose any, and to beable to distinguish the cars in which employees ride fromthose of other people driving through those points in timeto stop the employees' cars. Even were I to find that thesedifficulties could have been overcome, which the evidencedoes not seem to warrant, had the Union instituted theprogram here under consideration it would have resultedin lines of automobiles backing up into the parking lotsand traffic tieups on the surrounding roads.Concerning the Union's use of newspapers, radio, andtelevision, there are, as I have already found, more than40 newspapers published in Indianapolis, and 4 televisionand some 15 radio stations whose signals can be seen andheard thereThis being so, I find, as did the Board inSoloCup,thatwere theUnion to attempt tocommunicate with respondent's employees through thesechannels it "would have a problem indeciding on theappropriate stations or newspapers,19 and would not beable to reach the employeeseffectively. . . through suchmedia." [Emphasis in original.]In arriving at the foregoing conclusion inSolo CuptheBoard "assum[ed] that cost was no object " In the instantcase the evidence establishes that cost was, indeed, anobject.Respecting this,Mercer stated that the Union didnot use radio and television in its organizing campaignbecause of the "cost factor, which is quite high [and] veryexpensive in addition to not knowing which station to put[the advertisement] on."Insofarasmeetingon the streets is concerned,Indianapolis, although not as large as Chicago, the city inwhich the events giving rise to the Board's decision inSoloCuptookplace, is, nevertheless, a substantialmetropolitan community InSoloCup,the employeesconcerned lived in and around Chicago Similarly, here,respondent'semployees live in various sections ofIndianapolis and in its surrounding towns. Accordingly, itisquite unlikely that representatives of the Union would,or could be expected to, meet any significant number ofrespondent's employees on the street.In a not too different context the Board inSolo Cupdistinguished the situation present there from the onebefore the Supreme Court inN L R B v. Babcock &WilcoxCompany,351U.S. 105, 107. InBabcock &Wilcox,a large percentage of the employees involved livedinParis, Texas, a city of 21,000 people Because of thistheCourt was of the opinion that nonemployee unionrepresentatives, barred by a "no-solicitation" rule from aplant parking lot could reasonably be expected to continuetoavailthemselvesofothermethods of impartinginformation to the employees, which included "talkingwith them on the streets of Paris." This distinction isequally applicable here. I find, therefore, that the methodof communication between the Union and respondent'semployees here under discussion would be as impracticalas any of the others which have been considered.Accordingly, I conclude that there are no reasonablemeans available to nonemployee representatives of theUnion to reach respondent's employees with its organizingmessage other than by having those representatives meetthem on respondent's parking lots.C Facts Concerning Respondent's Alleged UnfairLabor Practices Relating to its Rule AgainstSolicitation by Employees and its EnforcementIn speechesdelivered to respondent's employees onJune 13 by George Reed, its vice president," he"In this regard,asMercer,the Union's director of organization,testified"we have several radio stations in the Indianapolis area, around 15 atleast It would be hard to distinct [sic] which one radio station to put theadvertisement on " In this connection,see also my findings,set forthabove, concerning the Indianapolis newspapers in which respondent'smerchandise advertisements appear"Reed gave the same speech twice at each of respondent's stores, onceto full-time employees and once to part-time employeesA copy of thisspeech is in evidence as an attachmentto G C Exh 2 CENTRAL HARDWARE CO.497announced respondent's "policy regarding solicitations oncompany premises." This policy, which is still in effect, is,as stated by Reed, that "no solicitation may be made oncompanypremisesforanypurposewithoutpriormanagement approval. Violations of the no solicitationpolicywillresult in disciplinary action, including thepossibility of dismissal." It seems clear from the penaltyprovision of this "policy" that its applicability is limitedto employees 11During the latter part of June, Larry Stuck, anemployee in respondent's West Store, notified a supervisorthat he had received a union authorization card fromMarilyn Ragle, another employeeWithin a short timethismatter was brought to Reed's attention.AlthoughReedinterrogatedStuckandRagleextensively concerning the place of the card's delivery toStuck, he was unable to establish that Ragle had given ittoStuck in the store, as Stuck maintained during theinterrogation.However, Reed became convinced duringhisquestioningofRaglethatshehadviolatedrespondent's "no-solicitation" rule in other respects== andthat punishment was required. Accordingly, on July 8,Ragle was laid off for 3 days. At the time of her layoffRaglewas given a paper entitled "NOTICE OFDISCIPLINARY ACTION":3 which stated:This is to record that [Marilyn Ragle] has violated theCompany's "no-solicitation" rule; and is hereby given adisciplinary layoff of three (3) days, and a warning thatfuture violation of the rule will result in immediatedischarge without further notice.While questioning Ragle concerning the authorizationcard received by Stuck, Reed showed her a documentwhichhadbeencirculatedamong, and signed by,employees working in respondent's East Store. This paper,which I shall for convenience refer to hereinafter as apetition or as an antiunion petition, is addressed to Reed,isundated, bears 97 signatures, and recites that thesubscribers "donotwant the [Union] harassing [them]any more [and] do not wish to join thisunion "30In support of his contention that respondent's employee"no-solicitation" rule was discriminatorily enforced, theGeneral Counsel, in effect, requests that I find that thepetitionwas circulated after June 13, the date on whichrespondent's rule was announced; that it was circulated inthe store and there signed by employees in the presence ofa supervisor, and that no disciplinary action was takenagainstthose employees who circulated or signed thepetitionAll the findings sought by the General Counselconcerning the petition. except with respect to the time ofitscirculationandsigning,aresupportedbyapreponderance of the evidence and are, therefore, madeRaymond Spears, upon whose testimony the foregoingfindingsarebased,was the only witness who gaveevidence as to the actual circulation and signing of thepetition.His testimony was not precise as to the date onwhich these events occurred. In this regard he stated that"to the best of [his] knowledge" he was asked to sign the"As has alreadybeen setforth (see fn 11)respondent promulgatedanother "no-solicitation"rule aimed at nonemployee representatives of theUnion.Thisrulewillbe discussed at length in a later portion of thisdecision"Reed's conviction in this regard was based,he testified,on Ragle'sadmission to him that she had "solicitedpeople [although not Stuck]on company time in the store ""Thisdocument is in evidenceas G C Exh 10"This petition is in evidenceas G C Exh 8petition by a fellow employee "in the month of Juneabout three to four weeks" after he had been transferredfrom theWest Store, where he began to work forrespondent, to the East Store.Spears was equally imprecise about the date of histransfer to the East Store. He fixed that time, however, asbeing in the "latter part of May," or about the "middle[ofMay] or from there on " His final word on the subjectwas that he started to work at the East Store some 3 or 4weeks after he began to work at the West StoreSpears was as uncertain about his date of hire at theWest Store as he was about all the other dates he gave Inthis respect, Spears was unable to recall when, exactly, hestarted to work at the West Store, but stated that it wasin "the latter part of April."The exact date on which the petition was circulated oron which it was signed by Spears can not be determinedfrom the testimony he gave. The periods during whichthese things occurred, can, however, be calculated bysubstituting actual dates for the indefinite time spansassignedby Spears to the events in question.Reckoning on this basis, Spears started to work atrespondent'sWest Store between April 15 and April 30,which interval would comprise, as he testified, "the latterpart of April." He was transferred to the East Store, ashe stated, 3 to 4 weeks later, or between May 6 and May28. Finally, he related that in Jk:ne, about 3 or 4 weeksafter his transfer, or between June 1 and June 25, hesignedthe petitionAs part of this period, within which hesigned the petition, included a substantial span of timebefore June 13, when respondent's "no-solicitation" rulewas made known to its employees, I cannot find that thepetitionwas signed by Spears, or circulated, after thatd ateD. Contentions and Concluding Findings as toRespondent's Employee"No-Solicitation" RuleTheGeneralCounselcontends that respondent'semployee "no-solicitation"rule is invalid because of itsundue breadth and that by not penalizing the employees atitsEast Store who circulated and signed the petitionrespondent discriminatorily enforced its rule 25 Respondentcontends that the rule in question is privileged because ofthe retail nature of its business;that the evidence does notestablish that the rule was discriminatorily enforced; andthatRagle's layoff for noncompliance with the rule doesnot fall within theAct'sproscription because the rule,respondent claims,isvalid.As will be shown below,respondent's contentions and that of the General Counselconcerning the discriminatory enforcement of the rule arenot well taken.Unlike the situation obtaining in a factory, forexample,where a rule forbidding solicitation duringemployees'off-dutytime is presumptively invalid,16 anoperator of a retail store is "privileged to promulgate arule prohibiting all union solicitation within the sellingareas of the store during both working and nonworkinghours."Montgomery Ward &Co, Inc,145 NLRB 846,848,modified in other respects,339 F2d 889(C A. 6).However a retail store rule prohibiting "solicitation in anyform . . . on store premises" is "unduly broad in scope"and therefore violative of Section 8(a)(1) of the Actbecause it forbids "solicitation during nonworking time"The General Counsel seems to argue that by its discriminatoryenforcement of the rule respondent engaged in an unfair labor practiceseparate and apart from its promulgation of the rule"Stoddard-Quirk Manufacturing Co,138 NLRB615, 617 498DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether on or off the selling floor and in or out of workareas."Mock Road Super Duper, Inc.,156 NLRB 983,984. _7Thevalidityofrespondent'srulehereunderconsiderationturns,therefore,onwhether it banssolicitationby employees off respondent's selling floorsduring their nonworking time In this regard, even if thelunchroom in respondent'sWest Store, in which onlyemployees eat, is consideredas a sellingarea becausecustomersenter it from time to time to buy the cigarettesand candy bars there offered for sale, there are otherportions of respondent's premises, clearly not used forsellingpurposes, which would, nevertheless, fall within therules purview. Included among these are the lunchroom intheEast Store, employees' lockerrooms, storage areaslocated off the sales floors, and the parking lots, in all ofwhich therule,on itsface,forbids solicitationbyemployees regardlessofwhether they are actuallyworking.Beingthusundulybroad,respondent'semployee"no-solicitation" rule goes beyond the privilege set forthinMontgomery WardIt is, therefore, invalid.Havingfoundthatrespondent'semployee"no-solicitation"ruleisinvalid,itfollows that theinterrogation of Stuck and Ragle by Reed, respondent'svice president, to determine whether the rule had beencomplied with was violative of Section 8(a)(1) of the Act.Pepsi-ColaBottlersofMiami, Inc,155NLRB 527,530-531. It also follows that Ragle's disciplinary layoff byrespondent because she allegedly failed to comply with therulewas violative of Section 8(a)(3).Marlene IndustriesCorporation,166 NLRB No. 58.As noted earlier, the General Counsel argues thatrespondent separately violated Section 8(a)(1) of the Actby its discriminatory enforcement of the rule. Thisargumentisbased upon the circulation and signing of anantiunionpetition in respondent's East Store. As set forthabove, the evidence does not warrant a finding that thecirculationand signingof the petition occurred after June13, the date on which respondent announced its employee"no-solicitation" rule.This being so, I must reject thisargument.In sum,therefore, I conclude that respondent engagedinunfair labor practices within themeaningof Section8(a)(1)of the Act by promulgating,maintaining, andenforcing an unduly broad rule forbidding solicitation byits employees, and by interrogating employees concerningtheir compliance with this rule. I further conclude thatrespondent engaged in unfair labor practices within themeaningof Section 8(a)(3) and (1) by laying Ragle offbecause of her claimed noncompliance with the rule.Finally,insofarasrespondent'semployee"no-solicitation"rule isconcerned, I conclude that theGeneral Counsel has notsustainedhis burden of provingby a preponderance of the evidence that respondent"The Court ofAppeals for the Sixth Circuit refused to enforce theBoard'sOrder inMockRoadinsofar as it dealt with the"no-solicitation"rulebecause the court was of the opinion that there was insufficientevidentiary support for the Board's conclusion as to the nature of the ruleN L R B v. Mock Road Super Duper, Inc ,393 F 2d 432, 435 The court,however,did not find fault with the principle enunciated by the Board. Inany event,as a Trial Examiner, it is my "duty to applyestablished Boardprecedent which the Board or the Supreme Court has not reversed "Prudential InsuranceCompany of America,119 NLRB 768, 773,reversedon other grounds361U S 477As far as my research has disclosed theprecedent established by the BoardinMock Roadhas not been reversedby either the SupremeCourt orthe Boardseparately violated Section 8(a)(1) of the Act by enforcingthe rule in a discriminatory manner. I will, therefore,recommend that paragraph 5(d), (d)(i), and (d)(ii) and therelatingportionof paragraph 8 of the complaint bedismissed.E Facts Concerning Respondent's Alleged UnfairLabor Practices Relating to its Rule AgainstSolicitation by Nonemployees and its EnforcementAbout a month after respondent adopted its employee"no-solicitation" rule it announced the promulgation of a"no-solicitation"ruleapplicabletononemployeerepresentatives of the Union. This was done by letterdated July 15," distributed about 4 or 5 days later, inwhich respondent's employees were informed by itspresident that instructions had been issued to "ourIndianapolis management to keep all union organizers offour premises, both inside and outside." Like respondent'semployee "no-solicitation" rule, this rule, too, is still inforceAlthoughby its terms respondent's nonemployee"no-solicitation"ruleiseffectiveinsiderespondent'sstores, as well as outside, the evidence establishes that itsmain thrust is to prevent nonemployee union organizersfrom soliciting on behalf of the Union on respondent'sparking lots. To this end, respondent's officials, since July22, have asked union representatives to leave its lots.F. Contentions and Concluding Findings as toRespondent's Nonemployee "No-Solicitation" RuleClaiming that respondent's parking lots are generallyopen to the public,29 and that confrontation between theUnion and respondent's employees on the parking lots isthe only reasonable method of solicitation available to theUnion, the General Counsel argues that respondent'snonemployee "no-solicitation" rule is invalid. In supportof this argument the General Counsel relies principally onAmalgamated Food Employees Union Local 590 v. LoganValley Plaza, Inc,391 U.S. 308, andSolo Cup Company,172 NLRB No. 110.Takingissuewith the General Counsel's premise thatitsemployees are not reasonably within reach of theUnion except on the parking lots, respondent contendsthatthereareavenuesof communication with itsemployees readily available to the Union other than bymeeting them on the parkinglots.30Taking further issuewith the General Counsel, respondent asserts that itsstoresare not located in shopping centers and that,therefore, their parking lots cannot be deemed to begenerally open to the public. Accordingly, respondentargues in support of the validity of its ban againstnonemployee solicitation thatLogan ValleyandSolo Cupare inapposite and that the general rule expressed inN.L R B. v. Babcock & Wilcox Company,351 U.S. 105,should be followed."A copy of thisletter is in evidenceas G C Exh 3"It will be remembered in this connection,thatIhave already foundthat there are no barriers,guards, or signs barring anyone from usingrespondent's parking lots"As will be recalled,Ihave found against respondent on this pointHowever,as shall be shown, even had this issue been determined inrespondent's favoritwould not,in the circumstances of this case,require aconclusion,as respondent argues, that its nonemployee"no-solicitation"rule is valid CENTRALHARDWARE CO.499Indetermining the question of - the lawfulness ofrespondent's rule barring nonemployee union organizersfrom its parking lots the starting point for analysis is theSupreme Court's decision inBabcock & Wilcoxwhere thelegality of a similar proscription applicable to, a parkinglotadjoiningamanufacturingplantwasunderconsiderationThere the Court noted" that "organizationrights" of employees, including their right "to learn theadvantages of self-organization" from nonemployee unionrepresentatives,stem from "the same authority, theNationalGovernment, that preserves [the] propertyrights" of their employers. "Accommodation between thetwo" rights, the Court went on to say, "must be obtained,with as little destruction of one as is consistent with themaintenance of the other."Striking the balance made necessary by this formula,the Court concluded" "that an employer may validly posthisproperty against nonemployee distribution of unionliterature3J if reasonable efforts by the union through otheravailable channels of communication will enable it toreach the employees with its message and if theemployer's notice or order does not discriminate againstthe union by allowing other distribution." But, the Courtwent on to say,34 "if the location of a plant and the livingquarters of the employees place the employees beyond thereach of reasonable union efforts to communicate withthem, the employer must allow the union to approach hisemployees on his property." Finding that these conditionsdid not obtain, the rule involved inBabcock & Wilcoxwas not disturbed by the Court.The general problem present inBabcock & Wilcox,butin a different legal and physical setting, again came beforetheSupreme Court inAmalgamated Food EmployeesUnion Local 590 vLogan Valley Plaza, Inc,391 U.S.308.UnlikeBabcock & Wilcox, Logan Valleywas notconcernedwiththecircumstancesunderwhichanemployer'sruleexcludingnonemployeeunionrepresentatives from an industrial plant parking lot couldwith propriety intrude upon rights guaranteed by Section7 of the Act. The issues inLogan Valleywere broader.They required a balancing of rights arising from privateownershipofpropertyagainstrightsofemployeesguaranteednotonlyby statute but also by theConstitution.-Specifically, inLogan Valleythe Court had to decidewhether a union had been properly enjoined from peacefulpicketingon a parking lot within the confines of aprivatelyowned shopping center, called Logan ValleyMall, which invited public patronage. A store located inthe shopping center was the object of the picketing. Thepicketswere hot employed in the store. They patrollednear the store in an area of the shopping center parkinglotwhich was generally open to the'public and to whichthe public had unrestricted access.The sole ground urged for the affirmance of theinjunction was that the picketing constituted a trespass onprivate property; i.e., the privately owned shopping centerand the parking lot on which it occurred. This argumentwas not accepted. To do so, the Court commented, wouldbe to permit retail merchants whose businesses are locatedin privately owned shopping centers, which it likened" to"normal municipal business district[s]" unjustifiably to"351 U.S 112-113"351 U.S. 112immunize themselves from lawful picketing "by creating acordonsanitaireof parking lots around their stores."36Accordingly, the injunction was nullified. In doing sothe Court inLogan Valley,as it had donein-Babcock &Wilcox,againstruck a balance between rights granted to,employees by statute and the Constitution and rightsflowing from thesamesources generally enjoyed by theiremployers. In this regard the Court stated:37Therefore,as to the sufficiency of respondent'sownership of the Logan Valley Mall premises as thesole support of the injunction issued against petitioners,we simply repeat what was said inMarsh v. Alabama,326 U.S., at 506, "Ownership does not always meanabsolutedominion.Themore an owner, for hisadvantage, opens up his property for use by the publicin general, the more do his rights become circumscribedby the statutory and constitutional rights of those whouse it."The final case in this analysis isSolo Cup Company,etc.,172 NLRB No. 110 Here the Board concluded thata rule excluding nonemployeeunionrepresentatives fromthe parking lots of a privately owned industrial park wasinvalidFor a proper understanding of the Board's rationale inSolo Cup,accountmust be taken of the nature of thepremises involved. Notwithstanding its private ownershipthe industrial park in question was open generally to thepublic.Noting the absence of fences, gates, guards, orsignsprohibiting anyone from entering the property, theBoard stated that "even though the area may not beclassed as a fully `public' area, in view of the unlimitedaccessibility to the area . . . it has become through customand use, a quasi-public area." Accordingly, the Boardfound, as did the Supreme Court inLogan Valleywithrespect to the privately owned shopping center there underconsideration, that the privately owned industrial park was"clearly analogous to ... the normal municipal businessdistrict."In arriving at its conclusion inSolo Cupthat the rulebarringnonemployee union representatives from theindustrial park was an unfair labor practice the Boardfirstappliedthe longstanding criteria enunciated inBabcock & Wilcox.In this regard, the Board found thatthe Union was unable "by `reasonable attempts' to reach[theemployeesconcerned] `through other availablechannels of communications,' " and that the rule wasenforced in a discriminatorymanner.For these reasonsthe Board,in essence,held that the property, rights of theemployer inSoloCuphad to yield to the rightsguaranteed to his employees by Section 7 of the Act.Upon reaching this result inSolo Cup,grounded onBabcock & Wilcox,the Board could well have stopped,but did not. It went further and assessed the impact ofLogan Valley,which had been decided by the SupremeCourtsome2 months earlier, on the situation then beforeit.Having done this, the Board enunciated a new,independent, and highly significant consideration to betaken into account in balancing the respective rights ofemployer and employee. Relying on the principles setforth inLogan Valley,theBoard held inSolo Cup,separate and apart from its conclusions based on theauthority ofBabcock & Wilcox,that where an employer'sprivate property has attained quasi-public status a ruledenying access to that property to a nonemployee union"In context there appears to be no distinction between distribution, of"391 U.S 3I9union literature and otherformsof union solicitation."391 U.S 325.14351U S. 113."391 U.S. 325. 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDrepresentative for the purpose of soliciting on behalf of aunion isviolative of Section 8(a)(l) of the Act. To thisend the Board stated:There were no fences, gates, guards, or signs barringtrespassers or distribution of literature on the property,allofwhich are general indications foreclosing theaccess of private property to the public. Thus eventhough the area may not be classed as a fully "public"area,in view of the unlimited accessibility to the areaestablishedby past practice it has become throughcustom and use, aquasi-public area.In the recentLogan Valley Plazacase, the SupremeCourt in an analogous situation, found that a privatelyowned shopping center could not exclude nonemployeeswho sought to peacefully picket and distribute literaturefrom the premises. In reaching such conclusion theCourt pointed out that the shopping center utilized itspremises or property as the "functional equivalent" of a"normal municipal business district" and the "publichad unrestricted access to the property " The Courtalso noted that the economic development of the UnitedStates in the last 20 years, particularly in the area ofsuburban growth and the advent of shopping centers,would, if a contrary conclusion be reached, allowbusinesses located in suburban shopping centers toimmunizethemselves from all types of union campaignsand prevent the "free expression and communicationthat is the heart of the First Amendment." We find theindustrial park in the present case clearly analogous tothe privately owned suburban shopping center or thenormalmunicipalbusinessdistrictand similarlyconclude that Respondents cannot deny access to thepremises to union representatives, whether it be forpicketing or handbilling.Accordingly, in determining whether an employer's ruleexcluding nonemployeeunionrepresentatives from hisproperty is valid the question of whether his employeesare otherwise within reasonable reach by the union hassignificance.This factor, however, is not of paramountimportance in the case of parking lots, whether inshopping centers or not.38 Of equal, if not of greater,importance in view of constitutional implications, asSoloCupteaches, is whether the parking lot in question,although privately owned, is quasi-public in character. Ifthat is the fact, the owner of the lot may not preventnonemployee agents of a union from communicating withhisemployees on the lot even though they may beotherwise reasonably available to receive the union'smessage.The parking lots here, like the premises inSolo Cup,are accessible to the public without limitation. Also liketheproperty inSoloCup,theparking lots here areunfenced,unguarded, and there are no posted signsbarring anyone from the lots.Accordingly, as the Board did inSolo Cup,I find thatrespondent's parking lots have aquasi-public status. Thisbeing so, I further find on the authority ofSolo Cupthatrespondent's rule excluding nonemployee representativesof the Union from its parking lots is invalid.Iconclude,therefore,thatbypromulgating,maintaining,and enforcing this invalid rule respondentengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act."As I have already noted(see in 15, above), the Board does notdifferentiate between shopping centers and single store parking lotsG. Facts Concerning Respondent's Alleged Violationsof Section 8(a)(1) of the Act Unrelated to the"No-Solicitation" RulesAs set forth in the introductory portion of this Decisionthe complaintallegesthat respondent violated Section8(a)(1) of the Act in several other respects. In this regarditisasserted that respondent made promises and threatsto induce employees to refrain from supporting the Union,interrogated an employee respecting matters relating tothe Union," caused the arrest of one union representative,and threatened to have another arrested. Each allegationwill be separately discussed.1.The promises and threatsItwillbe recalled that on June 13 George Reed,respondent's vice president, made speeches to employeesinwhich he announced what I have called respondent'semployee "no-solicitation" rule. In the same speechesReed told his listeners that their "salaries and benefits ...alreadyexceed[ed] thatwhich [was] currently beingoffered to employees in comparable retail establishmentsin Indianapolis." Reed also remarked, in this vein, that itwas respondent's feeling that its employees "are entitledtomore benefits than the [Union] has been successful inobtaining from comparable retail stores in Indianapolis."Woven into Reed's speech at this point were referencestowhat he called the Union's "propaganda" which,apparently, contained statements of advantages ensuingfrom union membership These, Reed said "would have tobe negotiated over a bargaining table." In this event, hecontinued, "If [the Union] would be successful in leadingyou down the garden path, then quite frankly all bets areoff and we start from scratch."2. The interrogationDuring October Marilyn Ragle4° wore a button issuedby the Union which, in effect, urged people to register forthe purpose of voting in the forthcoming presidentialelection.Seeing this button,Rene Cuvellier, one ofrespondent's supervisors, stated to Ragle, as she testified,"I reckon you'd like to have the Union in here." Uponreceiving an affirmative response, Cuvellier said "they'llnever make it" because, unlike a union he belonged to inCalifornia, the Union did not "have a dental plant [plan?]here."3.The arrest and threatened arrestsMark Kapetanakis, who resides in Columbus, Ohio, isemployedasanorganizerbytheRetailClerksInternationalAssociation,ofwhich the Union is anaffiliate.Edward Stahl, who lives in the Indianapolis area,occupies a similar position on the Union's staff. In aboutmid-June Kapetanakis came to Indianapolis to assist theUnion in its cafnpaign to organize respondent'semployees."The interrogation allegation to be considered here appears in theamendment to the complaint and does not relate to the interrogationcarriedon by GeorgeReed,respondent's vice president,in connection withthe union authorization card receivedby LarryStuck,one of respondent'semployees,as to whichfindingshave already been made"Ragle'slayoff in July for allegedlyviolating respondent'semployee"no-solicitation"rule hasalreadybeen found to have been an unfair laborpractice CENTRALHARDWARE CO.On July 22, after making calls at employees' homes,Kapetanakis and Stahlmet on the parking lot atrespondent'sWest Store. While walking toward the storetheywere intercepted byMax Hagerman, respondent'sIndianapolis group manager, who told them not to enterthe store and to leave the parking lot." Refusing tocomply with Hagerman's direction, Kapetanakis said thathe was going into the store as a customer. Upon beinginformed by Hagerman that hisbusinesswas not wantedand that "if [he] went into the store [Hagerman] hadorders to take action," Kapetanakis repeated that he "wasgoing in as a customer and [Hagerman] could do what hehad to do."'z Having said this, Kapetanakis entered thestore.Although Kapetanakis told Hagerman that his entryinto the store would be as a customer and testified that he"was going to look at some golf equipment," Kapetanakisalso testified that thiswas "not necessarily" all heintended to do, or all that he actually did, in the store. Inthis regard, as Kapetanakis further related, while in thestorehe"looked to see who the employees [were]facialwise,who [was] working and who [he could] homecall."WhileKapetanakis, the Union's representative, waswandering around the store, an Indianapolis policemanwho had beensentfor by Hagerman, respondent's groupmanager, arrived. Hagerman having pointed Kapetanakisout to the policeman, the policeman approached him,asked him to leave the store, escorted him to the door,and placed him in the rear seat of a marked police carwhich was parked near the store's front door.After a short wait, during which the policeman who hadwalked out of the store with Kapetanakis conferred withanother of superior rank, Kapetanakis was told that hewas under arrest and a police van was called. Upon itsarrivalKapetanakis was led from the car in which he hadbeen sitting, placed in the van, which like the other policevehicle was clearly marked for what it was, and driven toa police station.All of this, from Kapetanakis' firstconfrontation with the policeman in the store until he wastaken away in the police van, occurred in view of severalemployees of respondentIn addition to Kapetanakis' arrest, Stahl, who likeKapetanakis is a representative of the Union, was twicethreatenedwitharrestby officials of respondent inrespondent'sWest Store. The first incident of this natureoccurred on November 5, some 2 weeks after Stahl,himself, signed the second charge in this case" whichallegedKapetanakis' arrest as having been caused byrespondent in violation of Section 8(a)(1) of the Act.On the day of the first threat Stahl was in respondent'sstore for the purpose, he testified, of buying paint. He wastold,however,byCuvellier,oneofrespondent'ssupervisors, that respondent "didn't want [his] businessand to leave the store." Hagerman, respondent's group"In its brief, respondent asserts that neither Kapetanakis nor Stahl evermade known to any of respondent'smanagement representatives that theywere agents of the Union Respondent further states in its brief that Stahl,who had at an earlier time been employed by respondent,"was known onlyasa former employee discharged for cause and Kapetanakis wasunknown "This,however,isnot borne out of the evidence Hagerman,himself, testified that he knewon July 22that"Ed Stahl was associatedwith the Union"and that he also knew that Kapetanakis"was associated[with the Union] through Ed Stahl ""Thesefindings are based upon a synthesis of the testimony given byHagerman and Kapetanakis.The quotations are taken from Kapetanakis'narration."The charge in question was docketedas 25-CA-3261501manager, joined Stahl and Cuvellier at this point and saidto Stahl, as he further related, "Ed, I want you to leavethe store or I'll call the police " Apparently, thisconversation did not take place within view or hearing ofany employee.Having been ordered out of the store, Stahl, followedby Hagerman, walked from the paint department towardthe checkoutlaneslocated in front of the store, one ofwhichwasmanned by Ragle, an employee. As theyapproached Ragle's lane Stahl asked Hagerman to repeatwhat he had said in the paint department. Hagerman didso using the same words he had used earlier This time,however, they were heard by Ragle. In this connection,Stahl candidly agreed that he asked Hagerman to repeathimself in Ragle's presence "so she would hear what[Hagerman] had to say." After this repetition Stahl leftthe store.Stahl returned on November 13. While in the sportinggoods department he encountered two supervisors, PhilBowers and Cuvellier. Stahl told both, as he recounted,that he was in the store to "buy . . lighter fluid as acustomer."They replied that respondent "didn't want[his]business [and] to leave the store." Cuvellier addedthat unless Stahl did so the police would be called Stahl,thereupon, left the store. As with Stahl's paint departmentconversation with Cuvellier and Hagerman, respondent'sIndianapolis groupmanager, on November 5,' Stahl'sencounter with Bowers and Cuvellier on November 13does not appear to have been seen or heard by anyemployee.H. Contentions and Concluding Findings ConcerningRespondent's Alleged Violations of Section 8(a)(1) ofthe Act Unrelated to the "No-Solicitation" RulesRespondent contends, on brief, that the portion of thespeech of its vice president, Reed, including the "startfrom scratch" phrase, was notgiven in acoerciveatmosphere, nor was there, on respondent's part, a"background of anti-unionsentiment or unfair laborpractices,"and that, therefore, "there is no basis forpenalizing respondent on this issue." The General Counselargues that it is char from other remarks in Reed'sspeech, that his "start from scratch"language is apromise thatexistingbenefitswould be continued andincreasedifrespondent'semployees refrained fromsupporting the Union and also a threat that they would bediscontinued or diminished if the Union was supported.Thus, the General Counsel contends, respondent hasviolated the Act.The expression "start from scratch," or words ofsimilar import, when applied by employers to bargainingor to benefits which employees enjoy, or which they mayexpecttoobtainthroughmembership in a labororganization is not new in labor relations matters. "In thecontext of.other substantial unfair labor practicescommitted by [an employer, the words in question] implya threat of reprisal should ... employees select [a] union;[they are] thus coercive."Aerovox Corporation, etc., 172NLRB No. 97. On the other hand, where "anexaminationof[theemployer's]contemporaneousbehavior" shows an absence of accompanying coerciveconduct "no unlawful meaning should be attached to thewordsin issue."Wagner Industrial Products Company,Inc ,170 NLRB No. 157.Accordingly, in determining whether the "start fromscratch" phrase used by Reed, respondent's vice president, 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas violative of Section 8(a)(1) of the Act reference mustbe had to respondent's other conduct. If it includessubstantial unfair labor practices, then the expression inquestionmust be deemed to have taken on an aura ofcoercion.In this regard, it will be remembered that in the veryspeech in which Reed uttered the "start from scratch"wordshealsoannouncedrespondent'semployee"no-solicitation" rule, which I have found to have beenviolativeof the Act. A short time later respondentinterrogatedtwoemployeesconcerninganallegedviolation of the rule and laid off one, Ragle, because ofher claimed failure to comply with the rule. This conduct,too, I have found to have been violative of the Act.Finally, I have found that respondent's "no-solicitation"rule relating to nonemployee representatives of the Unionwas also violative of the Act. In the "context of [these]other substantial unfair labor practices" committed by"respondent, I find that Reed's "start from scratch"language constituted, as the General Counsel argues, botha threat of reprisal and a promise of benefit designed toinduce employees to refrain from supporting the UnionAs such, the expression under consideration was coercivewithin the meaning of Section 8(a)(1) of the Act.The second item in this category of unfair laborpracticesallegedlycommittedby respondent is thestatement made to Ragle, an employee of respondent, byCuvellier, a supervisor, that he thought that Ragle would"like to have the Union in here." The General Counselargues that because Cuvellier's statement had the effect of"causing [Ragle] to declare [her] position" concerning theUnion "Respondent thereby violated Section 8(a)(l) of theAct." Ragle was, indeed, caused by Cuvellier's statementto declare her position concerning the Union. I am notpersuaded,however, that by causing her to do sorespondent violated Section8(a)(1).InSouthern Cotton Oil Crude Mill, etc,144NLRB959, -965, relied on by the General Counsel, it was statedthatasupervisor's"remark[which]cause[d]an[employee] to declare his position.would not becoercive standing alone."What moved the Board to findthe remark there under consideration to be coercive wasanotherstatement in the conversation between thesupervisorand the employee in which the former"indicat[ed] that the job prospects of union adherentswere not bright "No such facts appear here The balance of theconversation in question consisted of an innocuouscomment by Cuvellier that the Union would "never makeit"not because of something respondent might do, butbecause the Union lacked a "dental plant [plan?]."The last items for consideration are the arrest andthreatened arrest, respectively, of Kapetanakis and Stahl,organizers for the Union. Claiming that respondent knewthat Kapetanakis had entered its store as a customer, theGeneralCounsel arguesinhisbrief that respondentviolatedSection 8(a)(1) of the Act when it caused hisarrest "in front of its employees." The General Counselmakes a similar argument with respect to respondent'sthreats to cause Stahl's arrest."Aside fromrespondent's other unfair labor practices, the substantialityof an unfair labor practice involving a discriminatory deprivation ofemployment,as in Ragle's case, cannot be gainsaid It "goesto the veryheart of the Act."N L R B v. EntwistleManufacturing Company,120F.2d 532, 536 (C A 4) This isnot to say that I consider respondent'sother unfair labor practices to be unsubstantial.InHeck's Inc.,156 NLRB 760, 761, modified in otherrespects 386 F.2d 317 (C.A. 4), cited by the GeneralCounsel to support his position, the Board found aviolation of Section 8(a)(1) by an operator of a retail storewho,"infrontof its employees, ordered a unionrepresentative to leave [its] store although he had enteredthe premises to dobusinessas a customer," and, as herein the case of Kapetanakis, called upon the police toenforce its order. The touchstone for the Board's decisioninHeck'sis the finding that the union representative there"entered the premises to do business as a customer." Sucha finding, insofar as Kapetanakis is concerned, is notwarranted here. Although Kapetanakis told Hagerman,respondent's Indianapolis group manager, that he, was"going[into the store] as a customer," this, in myjudgment, was nothing more than a ruse to overcomeHagerman's objections to his entering the store.Two facts fortify my opinion in this regard. The first isthat Kapetanakis came to Indianapolis from his home inColumbus,Ohio, to assist the Union in organizingrespondent's employeesThe second is that immediatelybefore arriving at respondent'sWest Store on the day inquestionKapetanakis, accompanied by Stahl, anotherrepresentative of the Union, had been making calls atemployees' homes. Under these circumstances it strainscredulity to accept at face value Kapetanakis' statement toHagerman that he intended to enter the store "as acustomer."On the other hand, I am impressed with Kapetanakis'admission that while in the store he "looked to see whothe employees [were] facialwise, who [was] working andwho [he could] home call " In the face of this testimony,to believe that Kapetanakis was in the store as a customerrather than as an organizer for the Union would be toexalt form, i.e, what Kapetanakis told Hagerman, oversubstance; i.e , what Kapetanakis actually did during histour of the store. I, therefore, find that Kapetanakis wasin respondent's store as an organizer for the Union andnot as a customer.My opinion is the same insofar as it concerns Stahl, aunion representative who was twice threatened with arrestunless he left respondent's West Store. Much need not besaidabout the second incident, which took place onNovember 13. Having found that it did not occur withinthe sight or hearing of employees, even if Stahl were, infact, a customer at the time, respondent's order that heleave the store coup!°d with a threat to call the policeunlesshe complied would not have been violative ofSection 8(a)(1) of the Act.Priced-Less Discount Foods,Inc,162 NLRB 872;Heck's Inc.,156 NLRB 760, 761.In the background of the firstincidentinvolving Stahlwas the Kapetanakis affair, which, from the time he wasfirstapproached by the policeman in the store until hisremoval in the police van, was witnessed by employees.This gaveriseto the charge, signed by Stahl, himself,allegingKapetanakis' arrest as an unfair labor practice.Some 2 weeks after he signed the charge Stahl wentinto respondent'sWest Store, ostensibly to buy paint.Upon seeing Stahl, Hagerman, respondent's Indianapolisgroupmanager, ordered him to leave the store andthreatened to call the police if he did not do so. Noemployees being present in the paint department at thetime,Stahl maneuvered Hagerman to a point in the storeat which an employee was on duty. In her presence and,as he admitted, "so that she would hear" Stahl hadHagerman repeat what he had earlier said in the paintdepartment. CENTRAL HARDWARE CO.503A customer, it seems to me, would not have acted inthismanner It is clear to me that the purpose of Stahl'sploy was to obtain an employee witness to Hagerman'sthreat to have police eject him from the store if he did notobey the order to leave.Whether Stahl sought by this to create an independentincident similar to the one which concerned Kapetanakis,or to lend support to the charge he signed respecting thatmatter, or whether he had still another object in mind isof no moment. What is important is that the entirecomplexofeventsconvincesme that Stahl, likeKapetanakis, did not enter respondent's store at the timein question as a customer, but as a representative of theUnion.Having found that neither Kapetanakis nor Stahl "hadenteredRespondent's premises to do business as acustomer" as the complaint alleges, I further find that themanner in which their removal was accomplished was notviolativeof Section 8(a)(1) of the Act. See, in thisconnection,Super X Drugs of West Virginia, Inc ,169NLRB No. 42, andMeier & Frank Company, Inc.,89NLRB 1016, 1018.In sum, respecting the allegations of the complaint notdirectly related to respondent's "no-solicitation" rules, Iconclude that respondent engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act by thespeech given by Reed, its vice president, insofar as itcontained threats of reprisal and promises of benefit toinduce employees to refrain from becoming members of,or supporting, the Union.Ifurther conclude that respondent did not engage inunfair labor practices within the meaning of Section8(a)(1) by its interrogation of Ragle, one of its employees,duringOctober; by ordering Kapetanakis and Stahl,representatives of the Union, to leave its West Store, bycausing the arrest of Kapetanakis, or by threatening tocause the arrest of Stahl. I will, therefore, recommendthat the pleading entitled "Amendment to ConsolidatedComplaint," and paragraph 5(h), (j), (k), and the relatingportions of paragraph 8 of the complaint be dismissed.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's activities to the extent found violative oftheAct occurring in connection with its operations setforth in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) oftheAct,my RecommendedOrderwill direct respondentto cease and desist therefrom and to take such affirmativeaction as will effectuate the policies of the Act. In thisconnection,inasmuch as respondent has already reinstatedRagle respondent will be required only to make her wholefor loss of earnings she may have suffered by thediscrimination practiced against her.Any backpay foundto be due shall include interest in the amount and mannerprovided for inIsisPlumbing&HeatingCo.,138 NLRB716.As analternative to its claim that its employee"no-solicitation"rule was privileged respondent,claimingthat the rule was not improperly enforced,argues, onbrief, that for this reason"no remedy is indicated." Theshort answer to this argument is found inGreat Atlantic& PacificTea Company,Inc.,162NLRB 1182, 1184,1189.There,notwithstanding the fact that an invalid"no-solicitation"rule had not been enforced at all, aremedial order was entered.Accordingly,my RecommendedOrderwillcontainremedialprovisionsrelatingtorespondent's"no-solicitation"rules. It will also contain,in view of thenature and extent of respondent'sunfair labor practices,broad cease-and-desist provisions.Upon thebasis of the foregoing findings of fact andupon the entire record in this case,Imake the following-CONCLUSIONS OF LAW1.Respondentisanemployer within the meaning ofSection 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) of the Act.2.TheUnion is a labor organization within themeaning of Section 2(5) of the Act.3.By promulgating, maintaining, and enforcing a ruleprohibiting employees from soliciting any other employeeon behalf of the Union in nonselling and nonworkingareasof its retail stores during nonworking timerespondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4By interrogating Larry Stuck and Marilyn Ragle,employees of respondent, concerning their complaincewith the rule described in Conclusion of Law 3, above,respondent has engaged, and is engaging, in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.By laying off Marilyn Ragle, an employee ofrespondent, on the ground that she failed to comply withthe rule described in Conclusion of Law 3, above, therebydiscouragingmembership in the Union, respondent hasengaged, and is engaging, in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act6.By promulgating, maintaining, and enforcing a ruleprohibitingnonemployee representatives of theUnionfrom appearing on parking lots maintained by respondentadjacent to its retail stores and there soliciting employeeson behalf of the Union respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.7.By promising employees that the benefits theyenjoyed would be increased to induce them to refrain frombecoming members of, or assisting, the Union respondenthas engaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.By threatening employees that the benefits theyenjoyedwould be discontinued or diminished if theybecame members of, or assisted, the Union respondenthas engaged, and is engaging, in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.9.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act bydisparately enforcing the rule described in Conclusion ofLaw 3, above.10.Respondent's interrogation of Marilyn Ragle, oneof its employees, during October 1968 was not coerciveand respondent did not thereby engage in an unfair laborpractice within the meaning of Section 8(a)(1) of the Act 504DECISIONS OF NATIONAL LABOR RELATIONS BOARD11.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act byorderingMark Kapetanakis, a representative of theUnion, to leave its store, or by causing him to be arrestedand removed from its premises in a police van.12.Respondent did not engage in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act byordering Edward Stahl, a representative of the Union, toleave its store, or by threatening to call the police toenforce its orders.13.Theunfairlaborpracticesengaged in byrespondent, as set forth in Conclusions of Law 3, 4, 5, 6,7,and 8, above, affect commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issue thefollowing:RECOMMENDED ORDERCentralHardwareCompany, its officers, agents,successors,and assigns,shall:1Cease and desist from:(a) Promulgating, maintaining, enforcing, interrogatingany employee concerning, or laying off, discharging, orotherwise disciplining any employee for failure to complywith, any rule prohibiting any employee from solicitingany other employee on behalf of Retail Clerks UnionLocal725,RetailClerksInternationalAssociation,AFL-CIO, or any other labor organization,in nonsellingornonworking areas of its retail stores during thenonworking time of both.(b)Promulgating,maintaining,or enforcing any ruleprohibiting nonemployee representatives of Retail ClerksUnion Local 725, Retail Clerks International Association,AFL-CIO, or any other labor organization, fromappearing on the parking lots adjacent to its retail storesand there soliciting employees on behalf of Retail ClerksUnion Local 725, Retail Clerks International Association,AFL-CIO, or any other labor organization.(c) Promising employees benefits, or threatening themwith any form of reprisal, to induce them to refrain frombecoming members of, or assisting, Retail Clerks UnionLocal725,RetailClerks InternationalAssociation,AFL-CIO, or any other labor organization.(d)Discouraging membership in Retail Clerks UnionLocal725,RetailClerksInternationalAssociation,AFL-CIO,oranyotherlabororganization,bydiscriminatingagainstemployees in regard to hire ortenureof employment or any term or condition ofemployment.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights toself-organization, to form, join, or assist Retail ClerksUnion Local 725, Retail Clerks International Association,AFL-CIO, or any other labor organization, to bargaincollectively through representatives of their own choosing,or toengage inany concerted activities for the purpose ofcollectivebargainingor other mutual aid or protection, asguaranteed in Section 7 of the National Labor RelationsAct, as amended, or to refrain from any or all suchactivities except insofar as these rights could be affectedby any contract with a labor organization, if validly madein accordance with said Act, whereby membership thereinisa condition of employment after the 30th day followingthedate of such contract or the beginning of suchemployment, whichever is later.2.Take the following affirmative action which, it isfound,will effectuate the policies of the National LaborRelations Act, as amended:(a)Revoke and withdraw its rule, announced inspeeches to employees delivered on or about June 13,1968, by George Reed,its vice president,or any prior orsubsequent rule, insofar as any said rule prohibits anyemployee from soliciting any other employee on behalf ofRetailClerksUnionLocal725,RetailClerksInternationalAssociation,AFL-CIO,or any other labororganization,innonselling or nonworking areas of itsretail stores during the nonworking time of both.(b)Revoke and withdraw its rule, announced in letters,dated July 15, 1968, addressed,and later delivered, toemployees,or any prior or subsequent rule prohibitingnonemployee representatives of RetailClerksUnion Local725,RetailClerks International Association,AFL-CIO,or any other labor organization,from appearing on theparking lots adjacent to its retail stores and theresoliciting employees on behalf of RetailClerksUnionLocal725,RetailClerksInternationalAssociation,AFL-CIO,or any other labor organization.(c)Make Marilyn Ragle whole, in the manner set forthin the section of this Decision entitled"The Remedy," forany loss of earnings she may have suffered by reason ofthe discrimination practiced against her.(d) Preserve and, upon request,make available to theNationalLaborRelationsBoard or its agents, forexamination and copying,allpayrollrecords,socialsecuritypayment records,timecards,personnel recordsand reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(e) Post at each of its Indianapolis stores copies of theattached notice marked"Appendix.1141 [Board's Appendixsubstituted for Trial Examiners.]Copies of said notice, onforms provided by the Regional Director for Region 25 oftheNational Labor Relations Board, after being dulysigned by respondent's authorized representative,shall beposted by respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by respondent to insure that said notices are notaltered,defaced,or covered by any other material(f)Notify said Regional Director,inwriting,within 20days from the receipt of this Decision, what stepsrespondent has taken to comply herewith °6IT IS FURTHER ORDERED that the pleading entitled"Amendment to Consolidated Complaint"and thecomplaint be, and they hereby are,dismissed insofar asthey allege unfair labor practices not specifically foundherein."In the event that this RecommendedOrderisadoptedby the Board,the words "a Decisionand Order"shall be substitutedfor the words "theRecommended Orderof a TrialExaminer" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree oftheUnitedStates Court ofAppeals Enforcing an Order" shall be substitutedfor the words "aDecision and Order ""In the event that this RecommendedOrder is adoptedby the Board,this provision shall be modified to read:"Notify saidRegional Director, inwriting, within 10 days from the date of thisOrder,what stepsrespondenthas takento complyherewith "